DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on September 13, 2021.
Claims 1, 12, and 16 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Response to Amendment
The amendment filed September 13, 2021 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed May 13, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 11, and 18–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a 
Claim 10, line 2, references “calculate a derived value” but neither the claim nor the specification explain what this process would entail.  The specification refers to “derived data” and “derived information,” but it is does not explain what process creates the derived data (¶ 130–132, 137, 139).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by providing a specific calculation or relationship that would lead to calculating the derived values.  For the purposes of examination, “calculate a derived value” has been interpreted as any process that would lead to a derived value.  Claim 11 is also rejected due to its dependency on claim 10.
Claim 18, line 2, references “calculate a derived value.”  For the same reasoning, the limitation “calculate a derived value” lacks written description and, for the purposes of examination, has been interpreted as any process that would lead to a derived value.  Claims 19 and 20 are also rejected due to their dependency on claim 18.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–11 and 16–20 are directed to a machine (“An apparatus” and “A system”), and claims 12–15 are directed to a process (“A computer-implemented method”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request; 
process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio; 
determine . . . an approximation of a Net Asset Value for the financial portfolio based upon the data items for the subset of funds and a prediction of a control value at a particular point in time to approximate the Net Asset Value at the particular point in time based on the subset of the funds, the . . . model trained with historical control values; 
determine a precision of the approximation of the Net Asset Value, the precision based on the size of the subset of funds for which data items are captured within the time limit, wherein the size of the subset of funds is based on the time limit; and 
cause the approximation of the Net Asset Value along with the precision to transmit . . . to determine whether to use the Net Asset Value in a business decision.
Claims 1–15, therefore, recite pricing and purchasing assets, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a calculation and transaction that could be performed between humans alone.  The claims also recite recording and analyzing price data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  Finally, the claims recite calculating asset value through a model, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  This is an abstract idea because, but for the generic machinery in some of the claims, the process is calculation that could be performed in the human mind alone.  
For claim 16, the specific limitations that recite an abstract idea are:
. . . receive a plurality of information items, each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point; 
. . . receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and to process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio, and to determine a precision of the approximation of the Net Asset Value, the precision based on the size of the subset of funds for which data items are 
determine an approximation of a Net Asset Value for the financial portfolio based upon the data items for a subset of funds and the information items and a prediction of a control value at a particular point in time to approximate the Net Asset Value at the particular point in time based on the subset of the funds and the information items, the . . . model trained with historical control values; and 
. . . store the plurality of information items . . ., wherein . . . refrain from changing or deleting any of the information items . . . and the . . . log is configured as a relational database. 
Claims 16–20, therefore, recite pricing assets, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a calculation that could be performed between humans alone.  The claims also recite receiving and storing data, which is the abstract idea of mental processes because it involves observations and recordings that can be performed by the human mind.  
The additional elements of the claims are various generic computer components to implement these abstract ideas (“memory”, “processing circuit”, “hardware circuit”, “machine learning model”, “computer”, “computing node”, “cloud service”, “interface logic”, “data storage”, “immutable log”, and “computer-networked environment”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, 
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Again, specification paragraphs 83–85, 87–89, and 91–93 evidence the generic computer technology that can be utilized to implement Applicant’s invention.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1 and 16 are not patent eligible.
Independent claim 12 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–11, 13–15, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claim 2, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the business decision recited in claim 1 by further specifying what it comprises—“a purchase or a sale of a fund”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 4, and 14, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the business decision recited in claims 1 and 12 by further specifying how it is executed—“communicate, to a computing node . . . causing execution”, “based upon an application of the precision metric”, and “if the precision exceeds a threshold likelihood”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional 
For claims 3, 6, and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite communicating the approximation to a computing node.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the subset of funds recited in claims 1 and 12 by further specifying how their sizes are determined—“based upon a statistical error or a time limit”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to 
For claim 7, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the request recited in claim 1 by further specifying what it can comprise—“a timing attribute or an accuracy attribute”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 8, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the machine learning model recited in claim 1 by further specifying how it is trained—“using historical Net Asset Values”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that 
For claims 9–11, 13, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite storing information items, derived values, or code in an immutable log or a derived log.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 10 and 18, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites calculating a derived value from received information items.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 17, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving financial transaction data.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 112
Applicant’s arguments filed December 17, 2020, with respect to claims 10 and 18 have been fully considered and are not persuasive.  Applicant argues that the application discusses calculating a Net Asset Value from information items in the independent claims, but that the claim language in claims 10, 11, and 18–20 is not limited only to approximating the Net Asset Value from information items.  Applicant further responds that one of ordinary skill in the art would 
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on December 17, 2020 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not recite an abstract idea because they are directed to an improvement in computer-related technology.  Applicant explains that the claims here are analogous to the claims in McRO because the claims here provide an improved Net Asset Value through a machine learning model.  See McRO, Inc. dba Planet Blue v. Bandai Namco Games America, Inc., 120 USPQ2d 1091 (Fed. Cir. 2016).  Applicant further argues that the machine learning model is trained with historical control values to provide a technological result, an approximated Net Asset Value at a point in time with a precision.  Unlike McRO, however, the improvement provided here is not to any technology itself, but to prediction of a Net Asset Value.  As explained further in the rejection under 35 U.S.C. 101 above, pricing an asset by calculating its value falls within various abstract ideas, such as methods of organizing human activity—a commercial interaction—and mathematical concepts—a mathematical relationship.  These are abstract ideas because the calculation and transaction could be performed between humans alone.  Thus, the improvement being provided is to determining a Net Asset Value, which is an improvement to the commercial interaction and mathematical relationships, rather than to the 
Next, Applicant argues that the claims recite significantly more than the abstract idea because they improve technology by determining the Net Asset Value and improve the functioning of a computer itself by transforming it into a specific purpose computer for determining the Net Asset Value.  Applicant explains that the claims provide a particular solution to determining a Net Asset Value at a particular point in time with a particular precision based on a subset of funds.  The improvements identified by Applicant, however, are again directed to the determination of the Net Asset Value.  These are improvements to the abstract ideas outlined above, and therefore are not improvements to the technology itself.  Although the claims do recite a “machine learning model” to determine the Net Asset Value, the model is only being used as a tool to implement the abstract idea.  Applicant is advised to expand on the machine learning processes in the claims—for example, by expanding on the training and implementation of the machine learning model—so that the claims can recite an improvement to this technology itself.  As the claims are currently written, however, the technology is then only being used to implement these abstract ideas, rather than improve the technology itself in any way.  Applicant also argues that the claimed invention does not preempt other methods, but, while preemption is a consideration, it is not the standalone test for eligibility.  See MPEP 2106.04(I) (“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility . . ..  Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B) . . ..  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the 
Claim Rejections Under 35 U.S.C. § 103
The rejections of claims 1–20 under 35 U.S.C. 103 have been withdrawn in light of Applicant’s amendments and arguments.  The following limitations of claim 1 are not taught by the previously cited prior art:
determine a precision of the approximation of the Net Asset Value, the precision based on the size of the subset of funds for which data items are captured within the time limit, wherein the size of the subset of funds is based on the time limit.
The prior art reference of record that is most closely related to the claim limitation recited above is Spampinato, U.S Patent App. No. 2003/0101121 (“Spampinato”), which discusses a coefficient for determining predictive power.  Spampinato, however, discusses determining a confidence and reliability of an estimate, but does not disclose basing the precision on the size of subsets or basing those subsets on the time limit applied.  And, no reference could be found for determining precision and subset size in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 12 and 16 include substantially the same features as claim 1.  Accordingly, the prior rejections of claims 1–20 under 35 U.S.C. 103 have been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Parsons et al., U.S. Patent No. 7,587,354, discloses a system for verifying Net Asset Value using historical and new Net Asset Values stored as data.  
Korisch, U.S. Patent App. No. 2004/0243492, discloses a method of determining the real value of a stock from pricing data.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696